DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on January 07, 2022 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–9 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on August 04, 2022  and January 07, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification,
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
The European search report dated June 2, 2022 based on a related US application (note the corresponding US Pre-Grant publication to Inaba and U.S. Patent Marko et al.) and foreign patent document (JP 2017-081673 and JP 2002-308242) therein have been considered.
Obara (2017/0210157) is a general background reference covering thermal printer. The printer performs calculation of the integrated value based on simple processing executed by software, thus eliminating need for adding or changing of hardware to reduce costs and replace or modify a previous device in an easy manner.
Inaba (2005/0025554) is a general background reference covering a printer capable of accurately detecting the print positions of a printing medium and keeping print positions where data are printed constant. A printer according to this invention can accurately detect the print positions of a printing medium and keep positions where data are printed constant by the following operation. More specifically, the printer sets a gap width (PG) for the printing medium and detects the position information of the conveyed printing medium by an optical sensor arranged on a convey path. The printer compares output values (Va, Vb) from the optical sensor with a threshold value (Vth) and obtains a detected gap width (AG) corresponding to the set gap width (PG). The printer changes the threshold value (Vth) such that the detected gap width (AG) coincides with the set gap width (PG).
Marko et al. (6,492,821) is a general background reference covering detecting occurrence of external event e.g. label transition, person approaching door, using detection device such as beam sensor used in automatic doors, label sensor in web. The events with wide varying duration can be detected accurately in noisy environment, by optimizing a threshold level based on the sensing condition. Eliminating the user for adjusting the threshold improves the reliability of the sensors.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a conveyance controller configured to control a conveyor” in claim(s) 1.
“a sensor configured to […] detect reflected light” in claim(s) 1.
“a detector configured to detect” in claim(s) 1. 
“a moving average calculator configured to calculate” in claim(s) 1.
“a determiner configured to determine” in claim(s) 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1: ‘a conveyance controller configured to control a conveyor’ corresponds to Fig. 1 – element 5–6. The conveyance controller 5-6 acquires the image data generated by the print data generator 5-4, generates a control signal for driving a stepping motor based on the acquired image data, and outputs the generated control signal to the printing unit 10, Applicant Pub ¶ [0042].
(b)	Claim(s) 1: ‘a sensor configured to […] detect reflected light’ corresponds to Fig. 1 – element 81. The detector 5-7 detects a voltage value output by the sensor 81 based on a result of detecting the reflected light of the light. An example of the detector 5-7 detects a voltage value output by the sensor 81 for each dot line. The detector 5-7 acquires a voltage waveform based on results of detecting voltage values output by the sensor 81. An example of the sensor 81 may be a reflection photointerrupter or a transmission photointerrupter, Applicant Pub ¶ [0042].
(c)	Claim(s) 1: ‘a detector configured to detect’ corresponds to Fig. 1 – element 5–7. The detector 5-7 detects a voltage value output by the sensor 81 based on a result of detecting the reflected light of the light. An example of the detector 5-7 detects a voltage value output by the sensor 81 for each dot line. The detector 5-7 acquires a voltage waveform based on results of detecting voltage values output by the sensor 81. An example of the sensor 81 may be a reflection photointerrupter or a transmission photointerrupter, Applicant Pub ¶ [0042].
(d)	Claim(s) 1: ‘a moving average calculator configured to calculate’ corresponds to Fig. 1 – element 5–8. The moving average calculator 5-8 acquires information specifying a predetermined value of moving averages of previous gap portions. An example of the predetermined value is, for example, a maximum value, or a value of a portion obtained by reducing the maximum value by a predetermined proportion. In the at least one embodiment, description is given of a case in which the maximum value is applied as an example of the predetermined value. In this case, the moving average calculator 5-8 acquires information specifying the maximum value of the moving averages of the previous gap portions. The moving average calculator 5-8 calculates, based on the acquired information specifying the maximum value of the moving averages of the previous gap portions and the results of calculating the moving averages of the voltage values, a threshold value for determining a gap portion, which is a portion between adjacent label portions. Specifically, the moving average calculator 5-8 calculates the threshold value for determining the gap portion, which is the portion between adjacent label portions, based on Equation (2), Applicant Pub ¶ [0044].
(e)	Claim(s) 1: ‘a determiner configured to determine’ corresponds to Fig. 1 – element 5–9. The determiner 5-9 acquires information specifying the threshold value calculated by the moving average calculator 5-8, information specifying the voltage waveform, information specifying the maximum value of the moving averages of the previous gap portions, and the results of calculating the moving averages. The determiner 5-9 determines, based on the acquired information specifying the threshold value, information specifying the voltage waveform, information specifying the maximum value of the moving averages of the previous gap portions, and results of calculating the moving average, that any one of noise (fluttering of paper), a gap portion, or running out of paper has been detected, Applicant Pub ¶ [0045].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
“[a] transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Specifically, Applicant’s specification describes at Applicant Pub ¶ [0112 and 0113] that “All or a part of the function of each device included in the host terminal 2 and the printer apparatus 8 in the above-mentioned at least one embodiment may also be implemented by recording a program for implementing those functions in a computer-readable recording medium, and reading and executing the program recorded in the recording medium on a computer system. As used herein, the “computer system” may include an OS and hardware, for example, a peripheral device. Further, the term “computer-readable recording medium” refers to portable media, such as a flexible disk, a magneto-optical disc, a ROM, and a CD-ROM, or a storage included in the computer system, for example, a hard disk drive. The term “computer-readable recording medium” may also refer to a medium which dynamically holds a program for a short period of time, like a communication cable used when a program is transmitted via a network, for example, the Internet, or a communication line, for example, a telephone line, or to a medium which holds a program for a fixed period of time, like a volatile memory in a computer system serving as a server or a client in such a case. The above-mentioned program may be a program for implementing a part of the above-mentioned functions, or may be capable of implementing the above-mentioned functions in combination with a program already recorded in the computer system” and as a result is drawn to a recording medium that covers both transitory and non-transitory embodiments. Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
 ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 8 and 9 are  rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2005/0025554 (published Feb. 3, 2005) (“Inaba”) in view of 2017/0210157 (published Jul. 27, 2017) (“Obara”).
Note that Inaba was also cited in the European search report dated June 2, 2022 counterpart to this application and provided by Applicant in the August 04, 2022 Information Disclosure Statement (IDS). Obara was provided by Applicant in the January 07, 2022 Information Disclosure Statement (IDS).
With respect to claim 1, Inaba discloses a printing system (¶ [0122]; wherein a system, apparatus, method, program, storage medium, or the like. More specifically, the present invention may be applied to either a system constituted by a plurality of devices (e.g., a host computer, interface device, reader, printer, and the like), or an apparatus consisting of a single equipment (e.g., a copying machine, facsimile apparatus, or the like) …), comprising: 
a conveyance controller configured to control a conveyor, the conveyor being configured to convey paper having a printing surface in which label portions are formed at predetermined intervals (¶ [0011]; Fig. 3A – wherein the printing medium is a label paper sheet comprised of a continuous layout sheet and labels affixed to the layout sheet at predetermined intervals, and the print position information includes one of a label size and a label gap …); 
a sensor (Fig. 1 – see at least label paper sheet detector 6 …); 
a detector configured to detect an output of the sensor (¶ [0068]; wherein when a print operation starts, and the label paper sheet P indicated by reference numeral 301 in FIG. 3A passes on the paper sheet detector 706, an output waveform indicated by reference numeral 302 in FIG. 3A is output. Reference numeral 302 in FIG. 3A denotes a waveform which plots time t along the abscissa and a voltage V along the ordinate. As the label paper sheet passes along the paper sheet passing path, the waveform is plotted on the basis of the voltage value Va corresponding to label portions P.sub.label and the voltage value Vb corresponding to gap portions P.sub.gap between the label portions …); 
a moving average calculator configured to calculate moving averages of voltage values based on the output of the sensor detected by the detector (¶¶ [0016 and 0075–0077]; Fig. 4A – wherein the threshold value change means uses as a reference threshold value an average value of output values of label size portions and output values of gap portions between the label portions detected by the detection means in a print operation, compares an output value from the detection means with the reference threshold value in the print operation to detect one of the label size and the label gap, determines a correction amount for the reference threshold value such that one of the detected label size and the detected label gap coincides with one of a set label size and a set label gap, and changes the threshold value using the correction amount and the reference threshold value …); and 
a determiner configured to determine that a portion between an adjacent pair of the label portions has been detected based on the moving averages of the voltage values calculated by the moving average calculator, and the output of the sensor (¶¶ [0003, 0014 and 0016]; wherein in the case of a label paper sheet comprised of a layout sheet and labels, a transmission photointerrupter capable of measuring the amount of light passing through the label paper sheet is used as a sensor to detect label portions on which data are to be printed and gap portions between the label portions on which no data is to be printed. By comparing the output voltage from the sensor, which receives the transmitted light, with a reference voltage serving as a threshold value through a comparator, the label portions and gap portions can be determined […] For example, preferably, the threshold value change means uses as a reference threshold value an average value of output values of label size portions and output values of gap portions between the label portions detected by the detection means in a print operation, compares an output value from the detection means with the reference threshold value in the print operation to detect one of the label size and the label gap, determines a correction amount for the reference threshold value such that one of the detected label size and the detected label gap coincides with one of a set label size and a set label gap, and changes the threshold value using the correction amount and the reference threshold value …).
However, Inaba fails to explicitly disclose the sensor configured to irradiate light on the paper conveyed by the conveyor to detect reflected light of the irradiated light.
Obara, working in the same field of endeavor, recognizes this problem and teaches a sensor (Para [0088]; Fig. 1 – element 141 sensor; wherein mark sensor 141 is a reflective sensor. However, the mark sensor 141 may be a transmissive sensor. For example, in the case of a transmissive sensor, the mark sensor 141 is configured such that the detection area of the sheet allows light to pass therethrough … ) configured to irradiate light on the paper conveyed by the conveyor to detect reflected light of the irradiated light (¶ [0036]; wherein the mark sensor 141 is a reflective photoelectric sensor including a light emitting element and a light receiving element. Light from the light emitting element is radiated on an opposite surface to the printing surface of the sheet P (hereinafter also referred to as “back surface”), and the light reflected from the back surface is received by the light receiving element …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inaba to apply a sensor to irradiate light on the paper conveyed by the conveyor to detect reflected light of the irradiated light as taught by Obara since doing so would have predictably and advantageously allow calculation of the integrated value based on simple processing executed by software, thus eliminating need for adding or changing of hardware to reduce costs and replace or modify a previous device in an easy manner (see at least Obara, ¶ 0052).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Inaba discloses wherein the moving average calculator is configured to calculate a moving average for dot lines set based on a length of the portion between the adjacent pair of the label portions (¶¶ [0067–0069]; when a print operation starts, and the label paper sheet P indicated by reference numeral 301 in FIG. 3A passes on the paper sheet detector 706, an output waveform indicated by reference numeral 302 in FIG. 3A is output. Reference numeral 302 in FIG. 3A denotes a waveform which plots time t along the abscissa and a voltage V along the ordinate. As the label paper sheet passes along the paper sheet passing path, the waveform is plotted on the basis of the voltage value Va corresponding to label portions P.sub.label and the voltage value Vb corresponding to gap portions P.sub.gap between the label portions. The output voltage in FIG. 3A is compared with the threshold value Vth, thereby obtaining a waveform indicated by reference numeral 303 in FIG. 3A. The controller 700 recognizes portions at high level in FIG. 3A as the gap portions P.sub.gap and portions at low level as the label portions P.sub.label. The controller 700 uses the waveform 303 to perform control such as detection of the position of the paper sheet P (e.g., detect the positions of the label portions and gap portions), detection of a timing of starting printing on each label portion, JAM detection for the paper sheet P, and the like …).
With respect to claim 8, (drawn to a method) the proposed combination of Inaba in view of Obara, explained in the rejection of system claim 1 renders obvious the steps of the method of claim 8, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 8.
With respect to claim 9, (drawn to a recording medium) the proposed combination of Inaba in view of Obara, explained in the rejection of system claim 1 renders obvious the steps of the recording medium of claim 9, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 9. Further Inaba disclose a recording medium having stored therein a computer program (¶ [0123]; a storage medium, which records a program code of a software program that can implement the functions of the above-mentioned embodiments to the system or apparatus, and reading out and executing the program code stored in the storage medium by a computer (or a CPU or MPU) of the system or apparatus …).
Summary
Claims 1, 2, 8 and 9 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 3–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3–7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the moving average calculator is configured to acquire a moving average corresponding to the portion between the adjacent pair of the label portions based on the moving averages, and calculate a threshold value for determining to be a portion between the adjacent pair of the label portions based on the acquired moving average corresponding to the portion between the adjacent pair of the label portions and the moving averages, and 
wherein the determiner is configured to determine that the portion between the adjacent pair of the label portions has been detected when the threshold value calculated by the moving average calculator is the output of the sensor or more.”
In regard to claims 4–7, claims 4–7 depend on objected claim 3. Therefore, by virtue of their dependency, claims 4–7 are also indicated as objected subject matter.
 ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Koyama et al. (2020/0207565)
Describe a printing apparatus, including: a casing having a discharge opening and a conveyance route; a roller; a driving source; a printing head; a scanner disposed at a downstream side in a discharge direction; and a controller. The controller is configured to, depending on a printing preparation command, detect a leading-end position of a sheet; determine whether a printing surface of the sheet includes an error position that is not suitable for printing; and convey the sheet until the error position reaches the downstream position from the printing head. Then, the controller controls the printing head to execute printing of an image on the sheet.
Kato et al. (2016/0349685)
Describe a device has a control part for setting emitted light amount of a light emitting part (212a) used in image formation to a print medium. The control part sets a threshold light amount used in detecting a boundary position between first and second regions by a detection part by obtaining a receiving light amount of the light receiving part with the emitted light amount, and determining the threshold light amount based on the receiving amount in a state, where the medium is carried from first position to second position that is a position where the second region is facing the detection part.
Wakakusa et al. (2020/0101772)
Describe an apparatus has a carriage (61) that is configured to move in a scanning direction. A recording head (63) is configured to record an image on a printing medium. A conveyor (7) is configured to convey the recording medium in a conveying direction perpendicular to the scanning direction. A controller (8) is configured to perform an adjusting process of adjusting a conveying amount of the printing medium subject to conveying process performed within a particular conveying period such that a timing when a trailing end of an n-th printing medium passes through the second roller which is within one of an acceleration period and a deceleration period, where the particular conveying period being a period from a start of a conveying process for an n-th printing medium until a timing after a start of a conveying process for an (n+1)-th printing medium and before an end of the conveying process for the n-th printing medium. 
Snyder et al. (10,759,198)
Describe a method of operating an ink jet card printer, which includes a transport belt, a print unit including an ink jet print head, a sensor and a gantry, a card is loaded onto the transport belt along a processing axis using an exposed surface of the transport belt. The sensor and the ink jet print head are moved relative to the card using the gantry. A current position of the card is detected using the sensor. An image is printed to the card using the ink jet print head when the detected current position of the card indicates that the card is supported on the transport belt in a print position. Printing is interrupted when the detected current position of the card indicates that the card is not in the print position.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672